United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2246
                       ___________________________

                     Jose Guadalupe Ramirez Hernandez

                           lllllllllllllllllllllPetitioner

                                         v.

            Loretta E. Lynch, Attorney General of the United States

                          lllllllllllllllllllllRespondent
                                  ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: February 4, 2016
                          Filed: February 12, 2016
                               [Unpublished]
                               ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

      Mexican citizen Jose Guadalupe Ramirez Hernandez (Ramirez) petitions for
review of an order of the Board of Immigration Appeals (BIA) upholding an
immigration judge’s (IJ’s) denial of his application for adjustment of status.1 When,
as here, the BIA adopts and affirms the IJ’s opinion, but adds reasoning of its own,
this court reviews both decisions together. See Rodriguez v. Mukasey, 519 F.3d 773,
776 (8th Cir. 2008). Ramirez bore the burden of establishing clearly and beyond
doubt that he was not inadmissible, and an alien is inadmissible if he falsely
represents himself as a United States citizen for the purpose of, among other things,
securing employment with a private employer. See id. at 776-77. We conclude that
Ramirez failed to meet his burden because he admitted presenting the birth certificate
and social security card of another person so he could obtain a South Dakota
nondriver identification card he could use to obtain work; and he admitted knowing
he could not obtain such a card by presenting his Mexican birth certificate. See
Hashmi v. Mukasey, 533 F.3d 700, 703 (8th Cir. 2008) (applying substantial-
evidence test to IJ’s finding that alien had not proven clearly and beyond doubt that
his representation that he was a U.S. citizen was not made for purpose of securing
employment; finding is supported by substantial evidence unless record would
compel reasonable factfinder to reach contrary conclusion); cf. Rodriguez, 519 F.3d
at 778 (petitioner obtained fraudulent documents after attempting to secure proper
identification in his own name failed). The petition for review is denied.
                         ______________________________




      1
       Ramirez has waived any challenge to the denial of his application for
cancellation of removal. See Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir.
2012) (waiver of claims).

                                         -2-